Citation Nr: 1731785	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


ORDER

Service connection for type II diabetes mellitus is granted.  


FINDINGS OF FACT

The evidence shows that the Veteran has diabetes mellitus, type II; and the Veteran is believed to have set foot in Vietnam.  





CONCLUSION OF LAW

The criteria for presumptive service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from November 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). The Veteran provided testimony at an August 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This Navy Veteran contends that his current diabetes mellitus is related to Agent Orange exposure which occurred when he set foot on the ground in Vietnam.  He served on the USS Hoel, which was in the blue waters off of the coast of Vietnam, and he received a Combat Action Ribbon because the ship was receiving incoming fire from the shore.  He states that he was sent ashore several times to retrieve electrical equipment, and also that he spent a week in Da Nang when he was discharged waiting for transportation back to the United States.

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including type II diabetes mellitus, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).   A September 2009 VA examination report reveals that the Veteran is currently diagnosed with diabetes mellitus, type II. 

The question for the Board is whether the Veteran actually set foot in Vietnam.  The Board resolves reasonable doubt to find that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during that service.  As such, and for the reasons described in more detail below, presumptive service connection for diabetes mellitus, type II, is warranted  

As noted above, the Veteran contends, in particular, that he spent a week in Da Nang while waiting to be transferred back to the United States just prior to his military discharge, which occurred on November 3, 1972.  In a June 2010 Statement in Support of Claim, he stated that he was transferred from the USS Hoel to an oiler, and then to an aircraft carrier, from which he took a helicopter to Da Nang.  He spent several days in Da Nang waiting for a flight to the Philippines, where he spent one night, and then proceeded on his way to California, where he was discharged.  

The Defense Personnel Records Information Retrieval System (DPRIS) reviewed the 1972 command history for the USS Hoel and determined that it returned to the Gulf of Tonkin (from the Philippines) during the period October 19, 1972 to October 25, 1972.  At that time, it received hostile fire from North Vietnamese coastal defense batteries.  On October 29, 1972, while operating in the vicinity of Dong Hoi, North Vietnam, it again received hostile fire.  It departed Vietnam waters for Hong Kong on November 2, 1972.  

The Veteran's service personnel file includes a Transfers and Receipts document that indicates that he was transferred from the USS Hoel to the Naval Station in San Francisco, California on October 25, 1972, and that he arrived in California on November 1, 1972.  

As noted above, the Veteran received a Combat Action Ribbon because his ship received hostile fire.  In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  The term "satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) has been interpreted as meaning "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the Veteran's service personnel records do not clearly demonstrate that he set foot in Vietnam.  However, the command history of the USS Hoel shows that it was in Vietnamese coastal waters at the time the Veteran was transferred from the ship to embark for California to process discharge.  The mode of transportation by which the Veteran departed the ship on October 25, 1972, is not recorded in any service department document.  We only know that at that the time of his transfer off the USS Hoel, the vessel was in Vietnamese coastal waters, and that he arrived in California on November 1, 1972.   Under these circumstances, and there being no evidence to the contrary, the Board finds that the Veteran's assertion of spending a week in Da Nang while waiting to be transferred back to the United States just prior to discharge constitutes credible, and, therefore, satisfactory lay evidence of in-country service in Vietnam, as it is fully consistent with the circumstances, conditions, or hardships of his service.  

Therefore, presumptive service connection for type II diabetes mellitus is warranted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


